Exhibit 10.3
 
SECURITY AGREEMENT
 
THIS SECURITY AGREEMENT, dated as of  October 17, 2007 (this “Security
Agreement”), is made by Fluid Media Networks, Inc., a Nevada
corporation  (“Fluid”) and Trusonic, Inc., a Delaware corporation (“Trusonic”)
(collectively, Fluid and Trusonic shall be referred to herein as the
“Grantors”), in favor of those persons listed on the signature pages attached
hereto (each, a “Secured Party,” and collectively, the “Secured Parties”).


 
RECITALS
 
WHEREAS, concurrently with this Security Agreement, a stock purchase agreement
(the “Stock Purchase Agreement”) is entered into by and among Fluid, Trusonic
and the Secured Parties;


WHEREAS, pursuant to the Stock Purchase Agreement, Fluid is purchasing all of
the issued and outstanding shares of capital stock of Trusonic held by the
Secured Parties (“Shares”);


WHEREAS, Fluid has issued to each Secured Party one or more Secured Promissory
Notes (each, a “Note,” and collectively, the “Notes”), of even date herewith, as
partial payment for the Shares, to be secured by the Collateral (as defined
below);  and


WHEREAS, as a condition to the performance by Fluid of the conditions and
obligations under the Note(s), Grantors are required to execute and deliver this
Security Agreement.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Grantors and Secured Parties agree as follows:


 
AGREEMENT
 
ARTICLE I.   Definitions.
 
Section 1.1.    Certain Terms. The following terms when used in this Security
Agreement, including its preamble and recitals, shall have the following
meanings (such definitions to be equally applicable to the singular and plural
forms thereof):
 
“Collateral” is defined in Section 2.1.


“Event of Default” is defined in Section 5.1.


“Fluid” is defined in the recitals.


“Grantors” is defined in the recitals.
 
 

--------------------------------------------------------------------------------



 
“Note Obligations” shall mean all indebtedness, obligations and liabilities of
Grantor to the Secured Parties arising under or in connection with the Note(s),
including, without limitation, principal and interest.


“Note(s)” is defined in the recitals.


“Person” means an individual, corporation, limited liability company,
partnership, trust, unincorporated association, joint venture, joint-stock
company, governmental authority or any other entity.


“Secured Part(ies)” is defined in the recitals.


“Security Agreement” is defined in the recitals.


“Shares” is defined in the recitals.


“Stock Purchase Agreement” is defined in the recitals.


“Termination Date” means the date on which the Note Obligations have been paid
in full.


“Trusonic” is defined in the recitals.


“UCC” means the California Uniform Commercial Code, as amended, including its
preamble and recitals.


UCC Definitions.  Unless otherwise defined herein or in the Note(s) or the
context otherwise requires, terms for which meanings are provided in the UCC are
used in this Security Agreement (whether or not capitalized herein), including
its preamble and recitals, with such meanings.
 
ARTICLE II.     Security Interest.
 
Section 2.1.  Grant of Security Interest.  Each of the Grantors hereby assigns,
pledges, hypothecates, charges, mortgages, delivers and transfers to the Secured
Parties, for their benefit, and hereby grants to the Secured Parties, for their
benefit, a continuing security interest in all such Grantor’s right, title and
interest in and to the following (as security for the performance of the Note
Obligations):  all inventory, documents of title covering inventory, returned
goods, rights as an unpaid seller, accounts, accounts receivable, money,
deposits, deposit accounts, brokerage accounts, equipment, furniture, fixtures,
machinery, contract rights, royalties, commissions, rights to payment, rights to
refunds, tax refunds, general intangibles, chattel paper, copyrights,
trademarks, trade names, patents, instruments, securities, equity interests,
books, records, computer data, computer storage materials and goodwill, now
owned or hereafter acquired, wherever located, in whatever form, and all
proceeds and products thereof, and all substitutions, additions, accessions and
replacements therefor or thereto (collectively the "Collateral").
 
2

--------------------------------------------------------------------------------


 
 
Section 2.2.  Security for Obligations.  This Security Agreement and the
Collateral in which the Secured Parties are granted a security interest
hereunder by the Grantor secures the payment of all Note Obligations now or
hereafter existing.
 
Section 2.3.   Security Interest Absolute, etc.  This Security Agreement shall
in all respects be a continuing, absolute, unconditional and irrevocable grant
of security interest, and shall remain in full force and effect until the
Termination Date.  All rights of the Secured Parties and the security interests
granted to the Secured Parties for their benefit hereunder, and all obligations
of the Grantor hereunder, shall, in each case, be absolute, unconditional, final
and irrevocable irrespective of:
 
(a) the failure of the Secured Parties:
 
(i)           to assert any claim or demand or to enforce any right or remedy
against any obligor or any other Person, or
 
(ii)           to exercise any right or remedy against any guarantor of, or
Collateral securing, any Note Obligations.
 
(b) any change in the time, manner or place of payment of, or in any other term
of, all or any part of the Note Obligations, or any other extension, compromise
or renewal of any Note Obligation;
 
(c) any reduction, limitation, impairment or termination of any Note Obligations
for any reason, including any claim of waiver, release, surrender, alteration or
compromise, and shall not be subject to (and Grantor hereby waives any right to
or claim of) any defense or setoff, counterclaim, recoupment or termination
whatsoever by reason of the invalidity, illegality, nongenuineness,
irregularity, compromise, unenforceability of, or any other event or occurrence
affecting, any Note Obligations or otherwise;
 
(d) any addition, exchange or release of any Collateral or of any Person that is
(or will become) a guarantor of the Note Obligations, or any surrender or
non-perfection of any Collateral, or any amendment to or waiver or release or
addition to, or consent to or departure from, any other guaranty held by the
Secured Parties securing any of the Note Obligations; or
 
(e) any other circumstance which might otherwise constitute a defense available
to, or a legal or equitable discharge of, any obligor, any surety or any
guarantor.
 
Section 2.4.  Perfection; UCC Filing.  Upon the execution of this Security
Agreement, the Secured Parties shall have the right to, and Grantors shall join
in executing and paying the filing fees required to, file any and all necessary
financing statements, amendments to existing financing statements and any other
forms convenient or required, in the Secured Parties’ sold and absolute
discretion, to perfect the security interest granted herein.
 
3

--------------------------------------------------------------------------------


 
ARTICLE III.    Representations and Warranties.
 
Section 3.1.  In order to induce the Secured Parties to enter into and perform
the Note Obligations, the Grantors represent and warrant to the Secured Parties
that, as of the date of this Agreement:
 
(a) Grantors, are applicable, are the legal and beneficial owner of such
Collateral;
 
(b) the granting of the security interest pursuant to the terms of this Security
Agreement, together with the filing of appropriate financing statements, creates
a valid and perfected first lien on and security interest in such Collateral in
favor of the Secured Parties;
 
(c) none of such Collateral is subject to any existing claim, lien, charge,
security interest or other encumbrance of any kind whatsoever, except for the
perfected first security interest therein granted to the Secured Parties hereby,
and as otherwise permitted pursuant to the terms of this Security Agreement;
 
(d) the execution of this Security Agreement, the compliance with its terms and
the granting of the security interest set forth herein does not violate any
contract between the Grantor and any other party; and
 
(e) this Security Agreement does not violate any agreement, instrument,
document, judgment, injunction or writ by which Grantor or its assets is bound.
 
 
ARTICLE IV.     Covenants.
 
Section 4.1.  Miscellaneous Covenants.
 
(a) The Grantors shall, at their expense, make, procure, execute and deliver
such financing statements and assignments of lien, or amendments thereof or
supplements thereto, or other instruments, certificates and supplemental
writings and assurances as the Secured Parties may from time to time reasonably
require in order to comply with the UCC, or any other applicable law, and to
preserve and protect the security interest granted herein.  In the event, for
any reason, that the law of any jurisdiction other than the State of California
becomes or is applicable to the Collateral, or any part thereof, or to any of
the Note Obligations, the Grantors agree to execute and deliver all such
instruments and to do all such other things as may be reasonably necessary or
appropriate to preserve, protect and enforce the security interest granted
herein under the law of such other jurisdiction, to at least the same extent as
such security interest would be protected under the UCC.
 
4

--------------------------------------------------------------------------------


 
(b) Grantors hereby agree (i) to do all acts that may be necessary to maintain,
preserve and protect the Collateral; (ii) not to use or permit any Collateral to
be used unlawfully or in violation of this Security Agreement; (iii) to pay
promptly when due all taxes, assessments, charges, encumbrances and liens now or
hereafter imposed upon or affecting any Collateral, except to the extent that
such items are being contested in good faith or are otherwise permitted pursuant
to this Security Agreement; (iv) not to cause or permit any waste or unusual or
unreasonable depreciation of the collateral; (v) not to surrender or lose
possession (other than to the Secured Parties), sell, encumber, lease, rent or
otherwise dispose of or transfer any Collateral or right or interest therein
other than in the ordinary course of the Grantors’ business and, to keep the
Collateral free and clear of all levis and security interests or other liens or
charges except those expressly authorized by this Security Agreement; and (vi)
to preserve and defend the rights of the Secured Parties hereunder against all
claims of third parties.
 
(c) At any time and from time to time upon the occurrence and during the
continuance of an Event of Default (i) upon the request of the Secured Parties,
the Debtor shall promptly, at its expense, deliver to the Secured Parties, with
appropriate endorsement or assignment, all instruments, chattel paper,
documents, checks, notes, drafts and other evidence of indebtedness, or other
property in the nature of items of payment representing proceeds of any of the
Collateral which are then in, or may thereafter come into, the Grantor’s
possession, and (B) upon the request of the Secured Parties, the Grantors shall
promptly, at their own expense, direct all parties obligated on any of the
Collateral to make all payments due or to become due thereon directly to the
Secured Parties or to such other entity as may be specified by the Secured
Parties.
 
(d) The Grantors shall perform, at its sole cost and expense, any and all steps,
and shall pay the amount of all reasonable expenses necessary to obtain,
preserve, perfect, defend and enforce the security interest granted herein,
collect indebtedness under the accounts receivable, and preserve, defend,
enforce and collect the Collateral.
 
(e) The Grantor shall punctually pay the Note Obligations in accordance with the
terms of the Notes and will promptly furnish the Secured Parties with any
information or writings which the Secured Parties may reasonably request
concerning the Collateral.
 
(f) The Grantors shall promptly notify the Secured Parties of any claim, action
or proceeding affecting title to any of the Collateral, which Collateral,
together with all other Collateral subject to such claim, action or proceeding,
has an aggregate value in excess of $10,000 and, at the request of the Secured
Parties, appear in and defend, at the Grantor’s expense, any such action or
proceeding.
 
(g) Should the Collateral, or any part thereof, be in any manner converted into
another type of property or money or other proceeds paid or delivered to the
Grantors as a result of Grantors’ rights in the Collateral, then, in any such
event, all such property, money or other proceeds shall become part of the
Collateral, and the Grantors covenant to forthwith pay and deliver to the
Secured Parties all of the same, which are acceptable for delivery and, at the
same time, if the Secured Party deems it necessary and so requests, the Grantors
will properly endorse or assign the same.
 
5

--------------------------------------------------------------------------------


 
Section 4.2.  Further Encumbrances; Subordination.  Except as otherwise set
forth in this Section 4.2, Grantors shall not, without the prior written consent
of any Secured Party, enter into any agreement or execute any document or
perform or permit the performance of any act that would result in, give rise to
or create any senior or pari passu lien, claim, or encumbrance on such Secured
Party’s Collateral (other than those created in favor of each of the Secured
Parties).  Notwithstanding anything to the contrary contained in this Agreement,
Fluid may, in its sole and absolute discretion, and from time to time, grant a
security interest in the Collateral owned by Fluid that is senior to the
security interest granted to Secured Parties hereunder; provided, however, that
such security interest shall be granted only to secure bank or other financial
institution debt, or any working capital facility, up to a maximum principal
amount of Two Million Five Hundred Thousand Dollars ($2,500,000) in the
aggregate.  In such event, Secured Parties agree to make any filings necessary,
including any filing any termination statements under the UCC or otherwise, and
execute any documents reasonably required, in order to effect the foregoing
subordination.
 
Section 4.3.  Further Assurances, etc.  Each party agrees that, from time to
time, at its own expense, it will promptly execute and deliver all further
instruments and documents, and take all further action, that may be necessary or
that may be reasonably required, in order to perfect, preserve, protect and
subordinate any security interest granted or purported to be granted hereby or
to enable such party to exercise and enforce his, her or its rights and remedies
hereunder.
 
 
ARTICLE V.    Events of Default.
 
Section 5.1.  Events of Default.  Each of the following occurrences shall
constitute an event of default under this Security Agreement (herein called
“Event of Default”): (a) an event of Default shall occur under the Note; or (b)
Grantors shall fail to observe or perform any covenant or agreement contained
herein.
 
Section 5.2.  Remedies upon Event of Default.  Grantors hereby irrevocably
appoint the Secured Parties as their respective attorney-in-fact to do (but the
Secured Parties shall not be obligated to and shall incur no liability to
Grantors or any third party for failure to do so), with full irrevocable power
and authority in the place and stead of Grantors and in the name of the Grantors
or in the name of Secured Parties, from time to time after the occurrence of and
during the continuance of an Event of Default, in the Secured Parties
discretion, for the purpose of carrying out  any act which such Grantor is
obligated by this Security Agreement to do, and to exercise such rights and
powers as Grantors might exercise with respect to the Collateral, including,
without limitation any one or more of the following rights and remedies:
 
(a) exercise and enforce any or all rights and remedies available upon default
to a secured party under the UCC, including but not limited to the right to take
possession of such Collateral, proceeding without judicial process or by
judicial process (without a prior hearing or notice thereof, which the Grantors
hereby expressly waive), and the right to sell, lease or otherwise dispose of
any or all of such Collateral, and in connection therewith, the Secured Parties
may require the Grantors to make such Collateral available to the Secured
Parties at a place to be designated by the Secured Parties which is reasonably
convenient to both parties, and if notice to the Grantors of any intended
disposition of Collateral or any other intended action is required by law in a
particular instance, such notice shall be deemed commercially reasonable if
given (in the manner specified in Section 6.3), at least ten (10) calendar days
prior to the date of intended disposition or other action, and any such
disposition of such Collateral may be made by way of one or more contracts and
at such disposition it shall not be necessary to exhibit the Collateral;
 
6

--------------------------------------------------------------------------------


 
(b) take all actions reasonably necessary to take possession of the Collateral,
and shall not be liable to the Grantors for damages to, or destruction of,
property in connection therewith, and shall in no way be liable to the Grantors
for any consequential damages (or whatsoever be deemed the proximate cause
thereof) of any kind;
 
(c) apply by appropriate judicial proceedings for appointment of a receiver for
the Collateral, or any part thereof, and the Grantors hereby expressly consents
to any such appointment;
 
(d) notify any or all parties obligated on any of the Collateral to make all
payments due or to become due thereon directly to the Secured Parties, or such
other person or officer as the Secured Parties may require, whereupon the power
and authority of the Grantors to collect the same in the ordinary course of its
business shall be deemed to be immediately revoked and terminated, and with or
without such general notification, the Secured Parties may take or bring all
steps, actions, suits or proceedings reasonably deemed by the Secured Parties as
necessary or desirable to effect possession or collection of the Collateral, may
make allowance or adjustments related to the Collateral, may compromise any
claims related to the Collateral, may remove from the Grantors’ premises all
documents, instruments, records, files or other items relating to the Collateral
and may administer, collect and dispose of the Collateral; provided, however,
that the Secured Parties shall not be liable for its failure to collect or for
its failure to exercise diligence in the collection, possession of all or any
part of the Collateral or of sums due or paid thereon, nor shall it be under any
obligation whatsoever to anyone by virtue of this Security Agreement; and
 
(e) issue a receipt to any person obligated to pay any amounts on account of any
Collateral, which shall be a full and complete release, discharge and
acquittance to such person to the extent of any amount so paid to the Secured
Parties; and the Secured Parties may, and is hereby authorized and empowered on
behalf of the Grantors, and is hereby granted an irrevocable power of attorney,
which grant is coupled with an interest, to endorse the name of the Grantors
upon any check, draft, instrument, receipt, instruction or other document or
items, including all items evidencing payment upon any account receivable or
other indebtedness constituting Collateral.
 
The Grantors hereby ratify all that said attorney shall lawfully do or cause to
be done by virtue hereof.  This power of attorney is coupled with an interest
and shall be irrevocable.  The powers conferred upon the Secured Parties are
solely to protect the Secured Parties’ interest in the Collateral and shall not
impose any duty upon the Secured Parties to exercise any such powers. The
Secured Parties shall be entitled to apply the proceeds of any sale,
liquidation, foreclosure or other disposition of or realization from the
Collateral and the payments received by the Secured Parties with respect to any
of the Collateral, first to the payment of all the Secured Parties’ reasonable
expenses, including reasonable attorneys’ fees and legal expenses, incurred in
holding and preparing the Collateral, or any part thereof, for sale or other
disposition, in arranging for such sale or other disposition, and in actually
selling the same, next, to payment of the Obligations, in such order of
application as the Secured Party may determine.
 
7

--------------------------------------------------------------------------------


 
ARTICLE VI.    Miscellaneous.
 
Section 6.1.  Binding on Successors, Transferees and Assigns; Assignment.  This
Security Agreement shall remain in full force and effect until the Termination
Date has occurred, shall be binding upon the Grantor and its successors,
transferees and assigns, and shall inure to the benefit of and be enforceable by
the Secured Parties and their successors, transferees and assigns.
 
Section 6.2.  Amendments, etc.  No amendment to or waiver of any provision of
this Security Agreement, nor consent to any departure by Grantor from its
obligations under this Security Agreement, shall in any event be effective
unless the same shall be in writing and signed by the Secured Party to be bound
thereby and the Grantor.
 
Section 6.3.  Notices.  Any notice or other communication required or permitted
to be given hereunder shall be in writing and shall be mailed by certified mail,
return receipt requested (or by the most nearly comparable method if mailed from
or to a location outside of the United States of America) or by Federal Express,
Express Mail, or mail nationally recognized overnight delivery or courier
service, or delivered in person or by facsimile, or similar telecommunications
equipment, against receipt therefor at the address of such party set forth in
this Section (or to such other address as the party shall have furnished in
writing in accordance with the provisions of this Section 6.3).
 
Secured Party:[see address as set forth on signatures pages hereto]




Grantor:                  Fluid Media Networks, Inc.
5813 Uplander Way, Unit #A
Culver City, CA  90230-6607
Attention:
Facsimile:


Such addresses may be changed by notice given as provided in this
subsection.  Notices shall be effective upon the date of receipt;
provided,  however, that a notice sent via telecopier shall be deemed effective
upon the date indicated on proof of transmittal; notice sent via overnight
delivery shall be deemed effective two (2) business days after deposit with such
delivery service; and notice sent by U.S. certified mail shall be deemed
effective five (5) business days after deposit with the U.S. mail.
 
8

--------------------------------------------------------------------------------


 
Section 6.4.  Termination; Release of Liens.  Upon the Termination Date, the
security interests granted herein shall automatically terminate with respect to
the Collateral.  Upon any such termination, each Secured Party will promptly
deliver to the Grantor all Collateral, if any, held by such Secured Party, and
execute and deliver to the Grantor such documents as the Grantor shall
reasonably request to evidence such termination, including without limitation
any termination statements required under the UCC or otherwise. Following the
Termination Date, the Secured Parties hereby irrevocably appoint Grantor as
their attorney-in-fact, with full authority in the place and stead of the
Secured Parties and in the name of each of them, following the Termination Date
to take any action and to execute any instrument which the Grantor may deem
necessary or advisable to accomplish the termination of this Security Agreement
with respect to the Collateral.
 
Section 6.5.  Headings.  The various headings of this Security Agreement are
inserted for convenience only and shall not affect the meaning or interpretation
of this Security Agreement or any provisions thereof.
 
Section 6.6.  Severability.  Any provision of this Security Agreement, which is
prohibited or unenforceable in any jurisdiction, shall, as to such provision and
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions of this Security
Agreement or affecting the validity or enforceability of such provision in any
other jurisdiction.
 
Section 6.7.  Governing Law; Jurisdiction and Venue.  THIS SECURITY AGREEMENT
SHALL BE DEEMED TO BE A CONTRACT MADE UNDER AND GOVERNED BY THE INTERNAL LAWS OF
THE STATE OF CALIFORNIA, EXCEPT TO THE EXTENT THAT THE VALIDITY OR PERFECTION OF
THE SECURITY INTEREST HEREUNDER, OR REMEDIES HEREUNDER, IN RESPECT OF ANY
PARTICULAR COLLATERAL ARE GOVERNED BY THE LAWS OF A JURISDICTION OTHER THAN THE
STATE OF CALIFORNIA.   Any controversy, dispute or claim of any nature
whatsoever arising out of, in connection with or in relation to this Security
Agreement or the transaction contemplated herein will be resolved by final and
binding arbitration in accordance with the Streamlined Rules of and by a retired
judge at JAMS, Inc. in Los Angeles and all parties hereto consent to the
personal jurisdiction of the State of California for such arbitration and
enforcement of any award by JAMS.  The prevailing party in any dispute will be
entitled to recover all reasonable attorney’s fees, costs and expenses in
addition to other allowable costs.
 
Section 6.8.  Entire Agreement. The Stock Purchase Agreement, this Security
Agreement and the Note(s) constitute the entire understanding among the parties
hereto with respect to the subject matter hereof and thereof and supersede any
prior or contemporaneous agreements, written or oral, with respect thereto.
 
Section 6.9.  Counterparts.  This Security Agreement may be executed by the
parties hereto in several counterparts, each of which shall be deemed to be an
original and all of which shall constitute together but one and the same
agreement.
 
Section 6.10.  Power of Attorney.  Each Secured Party hereby irrevocably makes,
constitutes and appoints Joseph J. Tebo the true and lawful attorney-in-fact of
such Secured Party, with full power and authority, in the name and on behalf of
each Secured Party, with respect to all matters arising out of or in connection
with this Security Agreement.  This power of attorney and all authority
conferred hereby shall be coupled with an interest and irrevocable and shall not
be terminated by any act of any Secured Party or by operation of law, whether by
the bankruptcy, dissolution, liquidation, death, disability or incapacity of a
Secured Party or by the occurrence of any other event or events.
 


 
[Signature Page to follow]
 


9

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, each of the parties hereto has this Security Agreement as of
the date first above written.







     
GRANTORS:
         
Fluid Media Networks, Inc., a Nevada corporation
     
By: /s/ Justin F. Beckett            
     
Name: Justin Beckett
     
Title: CEO
     
Trusonic, Inc., a Delaware corporation
     
By: /s/ Justin F. Beckett            
     
Name: Justin Beckett
     
Its:
     
SECURED PARTIES:



ALCOY INVESTMENTS, LLC, a
California limited liability company
 
By: /s/ Victor Vilplana            
Name: Victor Vilplana
Its: Managing Member
Address:    
 
 
 
 
/s/ Catherine Eikel            
CATHERINE EIKEL
 
Address:    
 
 
     
/s/ Clement J. O'Neill            
CLEMENT J. O’NEILL, Trustee of the O’Neill Family Trust dated July 4, 1995
 
Address:    
 
 
 
/s/ Daniel K. O'Neill            
DANIEL K. O’NEILL, Trustee of the Daniel K. O’Neill Trust dated May 1, 1995
 
Address:                          
     

 
 
10

--------------------------------------------------------------------------------



 

     
/s/ Todd Felton            
TODD FELTON
 
Address:    4503 Hawley Rd.
San Diego, CA 92116
 
/s/ Kenneth Elsberry            
KENNETH ELSBERRY
 
Address:    7180 Encelia Dr.
La Jolla, CA 92037
San Diego, CA 92116
     
GRIFFEN, LLC
 
By:  /s/ Thomas R. Lafleur            
Name:  Thomas R. Lafleur
Its:  President
 
Address:   
 
 
 
 
 
/s/ James J. Tebo            
JAMES J. TEBO
 
Address:    
     
/s/ Jean Cote            
JEAN COTE
 
/s/ Randa Cote            
RANDA COTE
 
Address:  
 
 
 
/s/ Joseph J. Tebo            
JOSEPH J. TEBO, Trustee of the Tebo Family Trust dated September 30, 1994
 
Address:    
     
/s/ David McAnulty         
DAVID McANULTY
 
Address:   
 
/s/ Catherine Mullican        
CATHERINE MULLICAN
 
Address:    
 
 
     
/s/ Derrick Oien            
DERRICK OIEN
 
Address:    
 
 
 
/s/ Robert Eikel            
ROBERT EIKEL
 
Address:    
     

 
 
11

--------------------------------------------------------------------------------



 

     
/s/ Neil T. Hadfield            
NEIL T. HADFIELD, Co-Trustee of the Neil T. Hadfield & Margaret A. Jackson Trust
U/A/D 8/25/98
 
/s/ Margaret A. Jackson        
MARGARET A. JACKSON, Co-Trustee of the Neil T. Hadfield & Margaret A. Jackson
Trust U/A/D 8/25/98
 
Address:   
 
 
 
/s/ Robert E. Eikel            
ROBERT E. EIKEL, Trustee of the Robert and Mary Eikel Trust dated 2/25/98
 
Address:    
     
/s/ Scott Annett            
SCOTT ANNETT
 
Address:    
 
 
 
/s/ Scott Bjerke            
SCOTT BJERKE
 
Address:   
     
/s/ Michelle Lazenby            
SHELLEY LAZENBY
 
/s/ Jeff Lazenby                
JEFF LAZENBY
 
Address:    
 
 
 
/s/ Danny Sterne            
DANNY STERNE
 
Address:   
     
/s/ Tim Ward                
TIMOTHY WARD
 
Address:   
 
 
 
/s/ Eric Wennas            
ERIC WENNAS
 
Address:    
     
/s/ Dave Whitaker            
DAVE WHITAKER
 
Address:    
   


 
12